NO.    12-15-0OWU-CR
                                                                                  FILED IN COURT OF APPEALS
                                   IN    THE    COURT      OF    APPEALS           12th Court of Appeals District

                           TWELFTH COURT OF APPEALS DISTj
                                                                                         1 HT tH ru'yl
                                              TYLER,      TEXAS

IN    RE:                                            §                             CATHY S. LUSK./CLSRK
DONALD      ADKINS                                   §           ORIGINAL         PROCEEDINGS

RELATOR                                              §




      MOTION   FOR    LEAVE       TO    FILE    CERTIFICATE           OF    INTERESTED          PERSONS

        COMES NOW, Donald Adkins, Relator proceeding pro-se and ask

this    Honorable         Court    for    leave      to    file      CERTIFICATE          OF    INTERESTED

PERSONS concerning the                  WRIT OF MANDAMUS that was                       just filed       in

this Honorable Court on May 21, 2015, for the following reason:



                                                     I.

        Relator      is    unskilled          and   untutored         in    criminal       and    civil       law

and    is trying to understand the                       law    and rules to the               best   of his

abilities.      For       this    Relator       should         not   be    held    to    the    formal

pleadings drafted by lawyers.                       Hains v. Kerner, 92 S. Ct. 594, 596

(1972) .

        For the foregoing reason Relator respectfully request this

Honorable Court review his Original                             Writ of Mandamus filed with

this Court on May 21, 2015, and not hold                                  him to the same

standards as lawyers.



                                                                      Respectfully Submitted,


                                                                      lonald       Adkins,       Pro-Se
                                                                      TDCJ-CID          No.1792685
                                                                      1100    FM    655

                                                                      Rosharon, Texas 77583
To   the   Honorable Justices of the Twelfth Court of Appeals:



        Please take      into consideration that Relator              is   by   no means       a

lawyer, nor a paralegal.             Relator is merely a layman of the law;

and,    therefore,      prays this Court review his             Petition for Writ of

Mandamus with patience, liberality, and affording the greatest

relief     that   can   be   construed    to   his   benefits   and   deserves     in    the

i nterest of      justice.

        Pro-Se pleadings are held to less stringent standards than

formal     pleadings drafted by a lawyer, and thus an appellate court

will    review such pleadings with patience and liberality.                        See

federal     precedent, applied to TEXAS 'appellates' pleadings,                         In Re

Taylor. 28 S.W.3d at 245 (Tex.App.- Waco 2000), counsels:



        "The United States Supreme Court has instructed that we hold pro-se
       pleadings 'to less stringent standards than formal pleadings drafted by
       lawyers'. Hains v. Kerner, 92 S. Ct. 594, 596 (1972; accord Zuniga
       v. Zuniga, 13 S.W.3d 798, 803 (Tex.App. San Antonio 1999, no. pet.);
       Barnes v. State, 832 S.W.2d 424, 426 (Tex.App. Houston rlst Dist.] 1992,
       orig. proceeding), Birdo v. DeBose, 819 S.W.2d 212, 216 (Tex.App. Waco
       1991, no writ).       Thus, we review such pleadings 'with patience and
       liberality.'     Barnes, 832 S.W.2d at 426; accord Birdo, 819 S.W.2d at
       216."



        Relator presents the following               issue to the best of

Relator's ability with            utmost respect to this Honorable Court

Justi ces .

                                                         Respectfully Submitted,


                                                         Donald   Adkins,       Pro-Se
                                                         TDCJ-CID No.1792685
                                                         1100 FM 655
                                                         Rosharon,     Texas     77583
                       CERTIFICATE   OF   INTERESTED   PERSONS




     I, Donald Adkins, TDCJ-CID No. 1792685,              proceeding pro-se ,

certify that the        following list constitutes those persons

interested in the outcome of this           litigation.



     Charles      R.   Mitchell
     Judge of the 273rd District Court
     Sabine County, Texas


     J . Kev in   Dutton
     District Attorney of the 273rd District court
     Sabine County,        Texas




                                                   fonald Adkins, Pro-Se
                                                   TDCJ-CID      No.1792685
                                                   Ramsey One      Unit
                                                   1100   F.M.   655
                                                   Rosharon,     Texas